     Case 1:15-cv-07433-LAP Document 1112 Filed 09/02/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

VIRGINIA L. GIUFFRE

                    Plaintiff,
                                               15 Civ. 7433 (LAP)
-against-
                                                      ORDER
GHISLAINE MAXWELL,

                    Defendant.


LORETTA A. PRESKA, Senior United States District Judge:

     The Court is in receipt of the motion to intervene in the

above-captioned action and for confidential access to judicial

records and discovery documents which was filed by the Government

of the United States Virgin Islands (the “USVI”).          (See dkt. no.

1110.)   The parties may, but are not required to, comment on the

USVI’s motion no later than September 16, 2020.       The USVI may reply

to any comment by the parties no later than September 23, 2020.

SO ORDERED.

Dated:      New York, New York
            September 2, 2020


__________________________________
LORETTA A. PRESKA
Senior United States District Judge




                                   1
